Citation Nr: 0805034	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for a left eye nevus.  

(The issues of the veteran's entitlement to service 
connection for tinnitus and residuals of a right ulnar nerve 
injury, an increased rating for deflection of the nasal 
septum, an increased rating for residuals of a right ankle 
injury, and a higher initial rating for plantar warts of the 
left foot will be addressed in a separate, subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran attended the United States Air Force Prepatory 
School from July 1981 to June 1982 and the United States Air 
Force Academy in cadet status from June 1982 to May or June 
1986.  He thereafter served on active duty from June 1986 to 
April 1990.  

By its decision of October 12, 2005, the Board of Veterans' 
Appeals (Board) determined that new and material evidence had 
not been received to reopen previously denied claims of 
entitlement to service connection for a left ankle disorder 
and a left eye nevus.  An appeal followed to the United 
States Court of Appeals for Veterans Claims (Court), and the 
parties to such appeal thereafter jointly moved the Court to 
vacate the Board's October 2005 decision and remand the 
matter to the Board for further consideration.  By its 
decision of June 2007, the Court granted the parties' motion 
and the case has since been returned to the Board for further 
review.  

The record reflects that the veteran was afforded a Board 
hearing in August 2003 before an Acting Veterans Law Judge 
that is no longer employed by the Board.  The veteran was 
advised of this fact by the Board through its September 2007 
correspondence, wherein the veteran was afforded an 
opportunity to appear for another hearing.  However, the 
veteran by return mail advised the Board in October 2007 that 
he did not desire to appear for another hearing.  

Notice is also taken that additional documentary evidence was 
received by the Board in January 2008 in connection with the 
matters herein on appeal.  Such evidence was accompanied by 
the veteran's waiver for its initial consideration by the RO.  

Parenthetically, it is noted that the Board by the 
aforementioned October 2005 decision granted the veteran's 
reopened claim of entitlement to service connection for a 
benign granuloma of the right lung and determined that new 
and material evidence had been received with which to reopen 
a previously denied claim for service connection for 
residuals of a right ulnar nerve injury.  Remand to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, of that reopened claim, as well as 
the veteran's claim for initial rating of plantar warts of 
the left foot and his claims for increase for deflection of 
the nasal septum and residuals of a right ankle injury, were 
therein effectuated.  Action on the remanded claims has not 
to date been completed, and once it has and the matters in 
question are returned to the Board for further review, such 
will be addressed in a separate, subsequent Board decision.  

This appeal is REMANDED to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, via the 
VA's Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.  


REMAND

It was determined by the parties to the appeal before the 
Court and by the Court through its incorporation by reference 
of the parties' joint motion into its order that the Board in 
its October 2005 decision erred in finding that finality had 
attached to a Board decision in January 2000, denying the 
veteran's original claim for service connection for a left 
ankle injury and left eye nevus as not well grounded, and in 
failing to readjudicate such claims without regard to the 
finality of the Board's action, pursuant to section 7(b) of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Such claims were 
noted to be eligible for readjudication without regard to 
prior finality under the relevant VCAA provision because they 
had been originally denied as not well grounded during the 
period from July 14, 1999, to November 9, 2000, and a request 
for readjudication had been timely submitted.  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he or she should submit all 
pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the Court in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

VCAA notice furnished to date has been geared primarily to 
the reopening of what was perceived to be finally denied 
claims.  Moreover, notice is lacking as to the division of 
responsibility between the veteran and VA with respect to 
obtaining Federal and non-Federal records and incomplete as 
to the requirements set forth by the Court in Dingess-
Hartman.  Where the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Here, it 
is determined that the substance and timing errors as to the 
VCAA notice provided to date has deprived the veteran of the 
opportunity to participate meaningfully in the proceedings 
before VA.  In view of the Court Order and the incomplete 
VCAA notice noted above, the Board finds that corrective 
action is in order, requiring remand.  

Further assistance to the veteran by VA is likewise 
necessitated in the form of an additional VA medical 
examination.  The initial VA medical evaluation in May 1997 
showed no objective abnormality of the left ankle.  However, 
notice is taken that B. C. Bashner, M.D., F.A.C.S, in a 
November 2007 report determined that the veteran had chronic 
ankle instability, noting that X-rays demonstrated minimal 
degenerative changes of the left ankle.  Dr. Bashner therein 
also offered his professional opinion that the veteran's 
activities as a military parachutist, more likely than not, 
were the etiology of his chronic ankle instability.  While it 
is apparent that this opinion was not preceded by a review of 
all of the relevant medical and X-ray evidence in the claims 
file, to include the report of the normal VA examination as 
late as May 1997, it is competent evidence that supports the 
contended causal relationship.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  It is the 
undersigned's view that a more thorough examination is 
warranted that includes an opinion addressing the question of 
whether the veteran's left ankle disability is linked to the 
trauma associated with his parachute jumps during service, 
which is preceded by a review of all of the relevant medical 
and X-ray evidence in the claims file, to include the 
November 2007 statement from Dr. Bashner and the normal VA 
examination in May 1997.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007). 

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claims 
for service connection for a left ankle 
disorder and left eye nevus.  The veteran 
must also be informed by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The RO/AMC must attempt to obtain any 
and all records of VA medical treatment 
compiled at VA medical facilities, which 
are not already on file and which pertain 
to the claimed left ankle disorder and/or 
left eye nevus.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.  

3.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
his claimed left ankle disorder.  The 
claims folder must be furnished to the VA 
examiner for review and the report 
compiled by such examiner must indicate 
whether the claims folder was made 
available and reviewed.  

Following a review of the relevant 
evidence in the claims file, as well as 
the conduct of the clinical evaluation 
and any tests that are deemed necessary, 
the examiner must offer an opinion 
addressing the following questions:

Is it at least as likely as not 
(50 percent or greater 
probability) that any left 
ankle disability that may be 
present, to include arthritis, 
had its onset during the 
veteran's periods of active 
duty from July 1981 to May/June 
1986 and from June 1986 to 
November 1990, or is otherwise 
linked to any event of service, 
to include trauma associated 
with multiple parachute jumps?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely 
support the contended onset date or 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for each opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

4.  Lastly, the AMC/RO should 
readjudicate the veteran's claims for 
entitlement to service connection for a 
left ankle disorder and left eye nevus on 
the basis of all the evidence on file and 
all governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



